Citation Nr: 0703549	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-03 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an effective date prior to April 10, 2003 
for a grant of service connection for right knee arthritis 
and right knee instability, status post torn anterior 
cruciate ligament (ACL) to include an earlier effective date 
based on a claim of clear and unmistakable error (CUE) in an 
RO rating decision dated in August 1977.

2.  Whether the veteran filed a timely appeal from an August 
1977 rating decision denying entitlement to service 
connection for right knee arthrotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
June 1973.  He also had multiple periods of active duty for 
training (ACDUTRA) with the U.S. Army Reserves between July 
1979 and June 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
2004 and January 2005 by the Department of Veterans Affairs 
(VA) Winston-Salem, North Carolina Regional Office (RO).

In September 2006, the veteran appeared at the Board in 
Washington, D.C. and offered testimony in support of his 
claim before the undersigned.  A transcript of the veteran's 
testimony has been associated with his claims file.  At the 
hearing the veteran submitted additional evidence accompanied 
by a waiver of RO consideration, which will be considered by 
the Board in adjudication of this appeal.


FINDINGS OF FACT

1.  In an August 1977 rating decision, the RO denied service 
connection for a right knee disorder, and the veteran did not 
perfect an appeal.

2.  The veteran's application to reopen his claim for service 
connection for a right knee disorder was received by the RO 
on April 10, 2003.

3.  The August 1977 rating decision was adequately supported 
by the evidence of record at that time and was consistent 
with the laws and regulations then in effect; the decision 
was not egregious or fatally flawed.  The correct evidence 
was before the RO at that time.

4.  The veteran was provided a statement of the case on the 
issue of service connection for a right knee disorder in 
March 1978, and advised of the requirement that he perfect 
his appeal by filing a substantive appeal.  A substantive 
appeal was not received.


CONCLUSIONS OF LAW

1.  The requirements are not met for an effective date 
earlier than April 10, 2003 for the grant of service 
connection for arthritis of the right knee and right knee 
instability, status post torn ACL. 38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.156, 3.159, 
3.400 (2006).

2.  The claim that an August 1977 rating decision that did 
not grant service connection for the veteran's right knee 
disorder was clearly and unmistakably erroneous lacks legal 
merit. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.105(a) (2006).

3.  A substantive appeal of the August 1977 RO rating action 
was not filed and the August 1977 RO determination is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20. 200, 
20.202, 20.302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2005, May 2005, and 
June 2006; rating decisions in September 2004, and January 
2005; a statement of the case in January 2005 and November 
2005; and a supplemental statement of the case in August 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

With specific respect to the veteran's assertion of CUE, the 
Board finds that the notice and development provisions 
discussed above do not apply.  The United States Court of 
Appeals for Veterans Claims (Court) has held that those 
provisions do not apply to a claim based on a previous 
decision having been the result of clear and unmistakable 
error.  The Court found that an attempt to obtain benefits 
based on an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay v. Principi, 15 Vet. App. 
165 (2001).  Therefore, an allegation of clear and 
unmistakable error does not represent a "claim," but a 
collateral attack on a final decision.

Entitlement to an Earlier Effective Date, including on the 
basis of CUE

Records show the veteran first filed a claim for service 
connection for a right knee disorder in June 1977. The RO 
denied the veteran's claim for arthrotomy of the right knee 
in August 1977.  The RO notified the veteran of this 
determination by a letter dated in September 1977.  He timely 
submitted a notice of disagreement within one year and was 
furnished a statement of the case in March 1978.  He did not 
thereafter complete and file a substantive appeal.  38 C.F.R. 
§§ 20.202, 20.302.  The veteran and his representative now 
argue that the rating decision in August 1977 was clearly and 
unmistakably erroneous in failing to find that the veteran 
had a then existing right knee disorder attributable to 
service. 

The August 1977 rating decision denied the veteran's claim on 
the basis that a right knee disorder was not shown by the 
service records. In making this determination, the RO 
considered the veteran's service medical records, including 
his May 1973 medical examination for service separation, 
which was negative for complaint, findings, or diagnosis of 
any right knee condition.  On his May 1973 service separation 
examination, a clinical evaluation of the veteran's lower 
extremities found no abnormality.  On his initial post 
service VA examination in July 1977, the veteran reported an 
injury to his right knee in 1971, which was treated 
conservatively.  He further reported that approximately one 
year prior his knee locked and that an arthrotomy and 
meniscectomy was required.  Post operative arthrotomy of the 
right knee was diagnosed.

As noted above, the veteran did not file a substantive appeal 
in response to the RO's March 1978 statement of the case. 
Consequently, as will be discussed further below, he did not 
perfect an appeal to the August 1977 rating decision and it 
became final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.302 (2006).

The veteran's reopened claim for service connection for a 
right knee disorder was received on April 10, 2003.  Based on 
recent treatment records and evidence of an injury to the 
veteran's right knee during a period of ACDUTRA in July 1979, 
a September 2004 rating decision granted service connection 
for arthritis of the right knee, rated 10 percent disabling 
and right knee instability, status post torn ACL, rated 10 
percent disabling.  Both disorders were made retroactively 
effective from April 10, 2003, the date of receipt of his 
reopened claim.

In a notice of disagreement with the effective dates assigned 
for his service-connected right knee conditions, the veteran 
alleged CUE in the August 1977 decision because "how the 
adjudicator should have weighed the evidence at the time is 
clearly and unmistakable error."

As previously noted, the veteran was afforded a hearing 
before the Board in September 2006.  The veteran testified 
that the evidence before the RO in August 1977 was sufficient 
to grant service connection for a right knee disorder.  The 
veteran also essentially stated that if the RO, in granting 
service connection in September 2004 found a relationship 
between his right knee disorder and his military service, 
such that his right knee disorder had existed since his right 
knee injury in service, then his effective date should go 
back to that period of service.

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as 
otherwise provided, the effective date of an evaluation and 
an award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date the claim was received or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The effective date of an award of service connection will be 
the day following the date of separation from service if the 
veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r), (q)(1)(ii).  
The Court has specifically held that where a prior unappealed 
decision consequently became final and binding on the 
veteran, the effective date of his eventual subsequent award 
of service connection is the date of receipt of his reopened 
claim, not the date of receipt of his original claim.  Sears 
v. Principi, 16 Vet App 244 (2002); Melton v. West, 13 Vet 
App 442 (2000).

In cases involving error, the effective date of an evaluation 
is the date on which benefits would have been payable if the 
correct decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.400(k).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  38 U.S.C.A. § 5102; 38 
C.F.R. § 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  An informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered 
by VA, a specific claim in the form prescribed by the 
Secretary must be filed.  38 U.S.C.A. § 5101; 38 C.F.R. § 
3.151(a).  All claims for benefits filed with the VA, formal 
or informal, must be in writing.  Rodriguez v. West, 189 F.3d 
1351 (Fed. Cir. 1999).

The Board finds that the effective date of April 10, 2003, 
for the grant of service connection for arthritis of the 
right knee and right knee instability is appropriate. There 
is no indication the veteran perfected an appeal to the RO's 
August 1977 rating decision.  While the veteran attempted on 
three occasions thereafter to reopen his claim, unappealed RO 
determinations in November 1983 and June 1985 declined to 
reopen the claim.  An appeal to a September 1998 RO decision 
also declining to reopen the veteran's claim was not 
perfected.  Subsequent to the RO decision in September 1998, 
the veteran did not again act to reopen his claim prior to 
April 10, 2003.  After the RO's last denial of his 
application to reopen his claim in September 1998 the file is 
entirely negative for a written claim, formal or informal, 
until the current claim was received by the RO on April 10, 
2003.  The effective date can be no earlier than the date of 
receipt of his reopened claim.  April 10, 2003 is the correct 
effective date in this particular instance.  38 C.F.R. 
3.400(q),(r); Melton v. West, 13 Vet. App. 442 (2000).

The Board is mindful of the veteran's statements that his 
right knee disorder has existed since service.  However, 
there is no provision for payment of benefits from an earlier 
date based on a disorder's existence from a date previous to 
the actual receipt of a claim.  So April 10, 2003 remains the 
correct effective date.  38 C.F.R. §§ 3.400(b)(2), (r).

The only remaining way the veteran can receive an earlier 
effective date is to collaterally attack the RO's initial 
August 1977 decision on the basis of CUE.  Previous 
determinations that are final and binding will be accepted as 
correct "in the absence of clear and unmistakable error."  
Thus, such decisions are not final and binding where CUE is 
found.  Moreover, where CUE is found, "the prior decision 
will be reversed or amended."  And for the purpose of 
authorizing benefits, the decision reversing a prior decision 
on the grounds of CUE "has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision."  38 C.F.R. § 3.105(a).

The veteran and his representative have alleged CUE in the 
RO's initial August 1977 rating decision as an alternative 
basis of receiving an earlier effective date for the eventual 
grant of service connection for the right knee disabilities.  
38 C.F.R. § 3.400(b)(2)(i).
 
The question of whether CUE is present in a prior 
determination is analyzed under a three-prong test.  First, 
it must be determined whether either the correct facts, as 
they were known at the time, were not before the adjudicator 
(that is, more than a simple disagreement as to how the facts 
were weighed and evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a determination 
that there was CUE must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

According to the Court, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable."  Fugo v. Brown, 6 Vet. App. 40 (1993).

The Court has defined CUE as administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370 (1992).  However, failure to fulfill the duty to 
assist does not constitute CUE.  Crippen v. Brown, 9 Vet. 
App. 412 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The veteran and his representative claim there was CUE in the 
August 1977 rating decision because the RO did not correctly 
weigh the evidence then of record.  The RO relied on the 
veteran's service medical records as to the existence of a 
right knee injury during the veteran's initial period of 
active service.  These records were negative for any findings 
referable to a right knee disorder, which the evidence then 
on file showed was initially manifested on a post service VA 
examination in July 1977, approximately four years following 
the veteran's separation from active duty.  The veteran's 
argument amounts to no more than a disagreement as to how the 
medical evidence then of record was weighed or evaluated, 
which cannot constitute CUE.  

As the veteran's arguments merely constitute a disagreement 
with how the facts were weighed or evaluated by the RO in 
reaching its decision in August 1977, such disagreement alone 
is insufficient to constitute CUE.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).  The RO adequately explained that there was 
no objective clinical evidence of a right knee disorder 
during the veteran's active military service.

In conclusion, the Board finds that the August 1977 rating 
decision was reasonably supported by the evidence of record.  
The rating decision correctly applied prevailing legal 
authority.  The outcome was not undebatably erroneous.  
Furthermore, the RO, in August 1977, had before it the 
correct facts as they were known at the time, and the RO's 
conclusion does not amount to legal error.  The veteran has 
merely asserted that the RO should have viewed the evidence 
differently, an allegation which is inadequate to raise a CUE 
claim.  Hence, the veteran's claim that there was clear and 
unmistakable error in the August 1977 rating decision must be 
denied.

An appeal to the RO's August 1977 rating decision was not 
timely perfected by the veteran.  That decision became final 
and binding and therefore could only be reopened with new and 
material evidence.  Thus, when the RO more recently granted 
his April 10, 2003, application to reopen that claim, the 
date of receipt of that application is the earliest possible 
effective date he can receive.  Waddell v. Brown, 5 Vet. App. 
454 (1993) (by statute and regulation, the effective date for 
service connection based on a reopened claim cannot be the 
date of receipt of an original claim which was previously 
denied).


Whether the veteran filed a timely appeal from an August 1977 
rating decision denying entitlement to service connection for 
right knee arthrotomy.

The pertinent law and regulations in this case are quite 
specific.  An appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R. § 20.200.  A substantive appeal must be filed within 
60 days from the date the originating agency mails a 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  In the absence of a perfected appeal of a 
determination by the RO, that determination shall become 
final, and the claim will not thereafter be reopened or 
allowed except as otherwise provided in the regulations.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In this case, the veteran was notified of the RO's decision 
regarding his claim for service connection for a right knee 
disorder and the basic reasons therefore in September 1977.  
He filed a notice of disagreement with that decision and was 
issued a statement of the case in March 1978.  A substantive 
appeal was not received at any time thereafter.  In fact, the 
next communication of record received from the veteran or his 
representative in the claim file was an October 1982 request 
to reopen the claim for service connection for a right knee 
disability, with accompanying evidence showing that the 
veteran was treated for a right knee disability in July 1979 
while on active duty for training.

In order to perfect an appeal of the August 1977 RO rating 
decision, a substantive appeal would have to have been 
received within the allowed time period as set forth above, 
which, in this case, would be no later than September 1978.  
The veteran failed to submit a substantive appeal.  VA did 
not receive a timely substantive appeal within the deadline 
imposed by the regulations and the veteran has not contended 
otherwise.  There is no communication from the veteran or his 
representative in the claims folder within the timely appeal 
period that could constitute a timely substantive appeal.  To 
the extent that any document was filed many years following 
September 1978, that document cannot constitute a substantive 
appeal.

If an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion.  The timeline standards for 
filing appeals to the Board are prescribed by law as enacted 
by Congress.  These requirements are stated specifically in 
38 U.S.C.A. § 7105; and under the provisions of 38 U.S.C.A. 
§ 7108.  If there is a failure to meet these requirements, 
"an application for review on appeal shall not be 
entertained."  

Furthermore, the Court after acknowledging that the timeline 
standards are clear and unambiguous, has held that in the 
absence of a timely substantive appeal the proper action for 
the Board is to dismiss the claim.  Roy v. Brown, 5 Vet. App. 
554 (1993).  In the case now before the Board, the veteran 
clearly did not timely file a substantive appeal with respect 
to his original claim for entitlement to service connection 
for residuals of a right knee injury.  Therefore, the Board 
lacks jurisdiction with respect to this claim and it is 
dismissed.  


ORDER

The claim for an effective date prior to April 10, 2003 for a 
grant of service connection for right knee arthritis and 
right knee instability, status post torn anterior cruciate 
ligament (ACL) to include an earlier effective date based on 
a claim of clear and unmistakable error in an RO rating 
decision dated in August 1977 is denied.

A timely appeal from an August 1977 rating decision denying 
entitlement to service connection for right knee arthrotomy, 
having not been filed, the appeal is dismissed.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


